The petitioner seeks to review a ruling of the Court of Appeals refusing to review the action of the trial court in overruling petitioner's motion for a new trial
The motion in question, the decision of the trial court thereon, and the exception of the defendant thereto, appear in the minute entry incorporated in the record proper. The bill of exceptions fails to show that any exception was taken to the action of the trial court, and this omission is fatal to the right to review. Akin v. Chancy Bros., 207 Ala. 523,93 So. 408, and cases therein cited.
The Court of Appeals did not err in denying the review sought, and the petition for the writ of certiorari will be denied.
Writ denied.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.